Citation Nr: 1721761	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-11 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating greater than 40 percent for lumbosacral strain.

3.  Entitlement to an increased disability rating greater than 10 percent for muscle hernia of the right tibia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision wherein the RO denied service connection for right shoulder bursitis/strain, continued a 10 percent disability rating for the Veteran's service-connected muscle hernia of the right tibia, and continued a 40 percent disability rating for the Veteran's service-connected lumbosacral strain.  In December 2010, the Veteran filed a notice of disagreement (NOD) with regard to these issues.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012. 

In September 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record. 

Regarding the matter of the Veteran's representation, the Veteran's claims file reflects that, in April 2017, he executed a VA Form 21-22 7 appointing The American Legion (AL) as his representative.  Pursuant to 38 C.F.R. § 20.1304(b) (2016), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  Here, the Veteran's appeal was certified to the Board in October 2015, and no good cause explanation has been provided for a change in representation more than 18 months after that date.  Moreover, in this case, the Veteran has received assistance from DAV prior to and since the notice of certification of the appeal, to include during the September 2013 Board hearing, and, more recently, via an October 2016 Informal Hearing Presentation prepared by DAV on his behalf.  Significantly, although The American Legion is assisting the Veteran with another claim (referenced below), that organization has provided no evidence or argument pertinent to the claims currently under consideration.  Under these circumstances, the Board determines that there has been no change in representative as to these matters currently before the Board, and continues to recognize DAV as the Veteran's representative in this appeal. 

The Board notes that additional evidence, namely July 2016 VA thoracolumbar spine and muscle examination reports, was received by the AOJ after the issuance of the most recent August 2015 SSOC.  Although the Veteran has not waived initial AOJ consideration of this evidence, the Board finds that such a waiver is not necessary.  This additional evidence contains evidence regarding the current nature of the Veteran's lumbar spine disability and his right tibia muscle hernia, and is, thus, essentially cumulative of evidence previously considered by the AOJ, to include the August 2015 VA examination reports.  See 38 C.F.R. § 20.1304 (2016).  Moreover, such examinations were conducted after receipt of the Veteran's April 2016 claim for a total disability rating based on individual unemployability (TDIU) due to all of his service-connected disabilities, and the RO considered such evidence in the July 2016 rating decision, which continued to deny the Veteran's claims for higher ratings for his lumbosacral strain and muscle hernia of the right tibia disabilities. 

As a final preliminary matter, the Veteran filed a formal claim for a TDIU due to all his service connected disabilities in April 2016.  The RO denied the claim in a July 2016 rating decision.  The Veteran filed a notice of disagreement with that decision in August 2016, and statement of the case was issued in September 2016; however, the Veteran did not file a substantive appeal.  The Veteran subsequently withdrew his claim for a TDIU in October 2016 statements.  

A few weeks later, the Veteran, again, submitted his claim for TDIU due to all service-connected disabilities, which the RO denied in an April 2017 rating decision.  The Veteran has filed a notice of disagreement in May 2017.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  As the claim for a TDIU is still in the development stage, it is not ripe for appellate review and will not be considered by the Board at this time.  In light of the above, and as, explained below, the Veteran has not asserted that he is unable to work due solely to his service-connected lumbosacral strain and muscle hernia of the right tibia, the matter of TDIU is not currently before the Board.  Cf. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The VVA file contains the transcript of the January 2013 hearing.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although one incident of right scapular pain was documented in service, there is no credible evidence of continuity of such symptoms since service; the Veteran was first diagnosed with a right shoulder disability many years post service; and the competent, probative opinions on the question of whether there exists a medical nexus between the Veteran's current right shoulder disability and either service or service-connected disability(ies) weighs against the claim.

3.  Pertinent to the February 2010 claim for increase, the collective medical and lay evidence indicates that the Veteran's lumbosacral strain has manifested as thoracolumbar spine motion of 30 degrees or less; there has been no unfavorable ankylosis of the entire thoracolumbar spine or evidence of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during any 12-month period. 

4.  Pertinent to the February 2010 claim for increase, the Veteran's muscle hernia of the right tibia has manifested as, at most, moderate muscle injury characterized by pain, fatigue, and mild loss of range of motion and strength.

5.  The schedular criteria are adequate to rate each service-connected disability under consideration at all points pertinent to this appeal, and no claim of unemployability due solely to one or both of these disabilities has been raised.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain are not n met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5237-5253), and Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (for DC 5243) (2016).

3.  The criteria for a rating in excess of 10 percent for muscle hernia of the right tibia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.55, 4.56, 4.75, Diagnostic Code 5312, 5326 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A fully compliant, pre-adjudicatory February 2010 AOJ letter provided notice to the Veteran explaining what information and evidence was needed to substantiate service connection for a right shoulder disability on the merits.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 
With respect to the claims for increased ratings for lumbosacral strain and muscle hernia of the right tibia disabilities, the AOJ's February 2010 letter provided fully compliant, pre-adjudicatory notice on these claims.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claims, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), extensive private treatment records, and VA treatment records and examination reports.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation of these no further examination in connection with any of these claims is necessary.  

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along, with various written statements by the Veteran and his representative, on his behalf.

Specifically, as regards the Veteran's September 2013 Board hearing, the Board notes that, during the Board hearing, the undersigned identified the issues on appeal, to include the matters herein decided.  Also, the evidence necessary to substantiate a claim for service connection was discussed, and information was elicited regarding the Veteran's current symptoms pertaining to his increased rating claims, and as to the existence of any outstanding medical records.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to any of these claims, on these facts, such omission was harmless, as subsequent to the hearing, the Board sought to further development of the claims, and, as a result, additional evidence was ultimately added to the claims file.  Thus, the hearing was legally sufficient.  See  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the January 2015 Board remand, the Board directed the AOJ to obtain updated VA treatment and/or private records, and provide the Veteran with VA examinations for his lumbosacral strain and muscle hernia of the right tibia disabilities.  The AOJ obtained updated VA treatments records and there are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran was provided with additional VA examinations in August 2015, as well as in July 2016.  Thus, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As a final point, the Board notes that in connection with the increased rating claims, the AOJ arranged for several VA examinations in June 2010, August 2015, and July 2016 to obtain information as to the severity of these disabilities (the reports of which are record)   These examination reports contain all findings necessary to evaluate these disabilities and the findings are supplemented by the extensive medical evidence of record as well as the Veteran's statements.  The Board finds no lay or medical evidence of record since the July 2016 VA examination references any increase in severity of either disability to an extent that a higher rating may be warranted.  Thus, no additional VA examination is warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  As such, there is no prejudice to the Board proceeding to decision on the claims on appeal, at this juncture   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service connection

The Veteran contends that his right shoulder disability is the result of an in-service fall when he fell from a tower.  In the alternative, the Veteran has alleged that his right shoulder disability was caused by a 2008 fall as a result of his service-connected back and muscle hernia of the right tibia. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service treatment records from January 1972 to August 1972 reflect the Veteran was treated for his back and his right leg after falling down the stairs from a tower.  

A June 1972 STR reflects the Veteran visited the emergency room in June 1972 for right scapular pain present for one day.  He had full range of motion of with some pain.  It noted that the condition was anatomically removed from the chronic low back pain.  The assessment was muscle strain and he was prescribed medication and referred to orthopedics.  The Veteran was seen in the orthopedic clinic a few days later (illegible).  He was to continue with exercises.

The October 1972 separation examination revealed normal upper extremities and the Veteran denied having painful or trick shoulder in the contemporaneous report of medical history.

A July 1984 private medical letter indicates the Veteran had a chronic low back problem that began some twelve years previously when the patient was injured while in military service.  There was an exacerbation about nine years ago (approximately 1975) in an automobile collision.  In the past several years, the Veteran noted increasing pain and stiffness in the right shoulder area, with elevation over the head, and stiffness radiating down into the right upper back and lower back region.

A November 1998 private treatment record noted that the Veteran was involved in a motor vehicle accident in October 1998 and complained of pain in his right shoulder area.  He had decreased range of motion of the shoulder.

A November 1999 private treatment record noted the Veteran was involved in a motor vehicle accident in October 1998.  He had tenderness of the right trapezius muscle and in the posterior aspect of the right shoulder, but there was no crepitance. 

A May 2008 private treatment record provided a diagnosis of bursitis of the right shoulder.  An October 2009 private treatment record noted the Veteran's bursitis was worsening.
 
A January 2010 private treatment record noted the Veteran had osteoarthritis of the right shoulder.  He had 160 degrees of flexion of the right shoulder and abduction of 150 degrees.

The Veteran underwent a VA examination in June 2010.  The Veteran stated that two years prior he had fallen while showering at home and injured his right shoulder.  An x-ray of the right shoulder demonstrated mild degenerative changes at the glenohumeral joint.  The examiner opined the Veteran's right shoulder chronic strain was not caused by or a result of his service connected low back strain because there is no nexus with which to link the two conditions and rather that it was related to his 1998 motor vehicle accident.  

An April 2012 private medical letter indicated that the Veteran was initially evaluated in September 2010 and at that time he had clearly provided history that he had been experiencing shoulder symptoms ever since falling off a guard tower while in the Army in 1973.  He reported that he had been receiving ongoing treatments intermittently for shoulder symptoms since 1973.

In the Board's prior remand, the Board directed the AOJ to arrange for an addendum opinion to address the nature and etiology of the Veteran's right shoulder disability, and to specifically discuss the Veteran's September 2013 testimony that he has been experiencing right shoulder pain since military service, the private treatment records showing an onset of right shoulder pain in May 2008, the Veteran's contention that he injured his right shoulder secondary to a fall caused by his back giving out in approximately 2008, and the Veteran's September 2013 testimony that he falls often due to his service-connected muscle hernia of the right tibia.  

The examiner noted the Veteran was initially evaluated in January 1972 after a fall and complained of his back and knee (side not mentioned).  He had a bruise on the right tibia and complained of right scapula pain present for one day in June 1972.  He had full range of motion of the right shoulder and it noted that the condition was anatomically removed from his chronic low back pain.  The examiner noted the absence of any entries regarding a right shoulder condition or another entry regarding a right scapula condition.  The examiner opined that the Veteran's right shoulder disorder was not caused by, a result of or aggravated by either the Veteran's service-connected lumbosacral strain and/or muscle hernia of the right tibia as there is no anatomical or physiologic nexus with which to connect the conditions.  The examiner further opined that the Veteran's right shoulder disorder is not caused by or the result of a fall caused by either the back or the right leg disorder, as there is nothing in the evidence of record to support this statement and to state so would be resorting to mere speculation. 

In further addressing the Veteran's contention that his service-connected lumbosacral strain and muscle hernia of the right tibia disabilities caused him to fall and injure his right shoulder, the examiner explained that the size of muscle hernia of the right anterior tibialis is of such a small size as to not interfere with the function of the muscle, which is to stabilize the arch and extend and dorsiflex the toes.  The examiner noted that the November 1998 private treatment record noted the Veteran was being seen for a follow-up from an October 1998 motor vehicle accident and complained of pain in the right shoulder area.  The Veteran was diagnosed with bursitis of the right shoulder in May 2008.  Based on the above, the examiner opined that the Veteran's contention of injuring his right shoulder due to a fall caused by his back giving out in approximately 2008 and his September 2013 testimony that he often fell due to his service connected muscle hernia of the right tibia is mere speculation, as the evidence does not anatomically or physiologically support the Veteran's contentions.  The August 2015 also opined that the Veteran's symptoms appeared to be grossly exaggerated in light of the nature of the small hernia that is palpable but not grossly visible.  

The Veteran underwent an additional VA muscles examination in July 2016.  The Veteran stated his right leg was weak and had caused him to fall at times.  He described having aching pain in the right leg, stiffness if inactive, and instability.  He stated that if he sits for a while the leg becomes numb and he has no stamina.  He also stated his balance is also off and he has fallen at times.  The Veteran reported that he retired from the VA in the 1980s.   

Physical examination revealed a small hernia of right anterior tibialis muscle 2.3 x 2.5 cm that was tender to light palpation.  There was small impairment of muscle tonus and lowered threshold of fatigue noted.  There was no muscle atrophy.
The examiner concluded examination of the right lower extremity was consistent with a grossly exaggerated demeanor of the Veteran.  

The Veteran was also provided a VA examination in July 2016 his lumbosacral strain.  The examiner indicated the Veteran had functional limitations regarding his claimed lower back condition that would prevent heavy, medium or light manual labor, but not sedentary labor.  He appeared to be in pain everywhere he was touched with the slightest pressure and with grimaces making an odd and prolonged sound when inhaling, which the examiner explained, was the opposite of how one responds to pain, which is holding the breath and not inhaling.  He appeared to have a histrionic personality and hyperesthesia and that he had a diagnosis of moderate to severe osteoarthritis at L5/S1.

With respect to the post-service medical records, the first clinical evidence of a right shoulder disability was in May 2008 when the Veteran was diagnosed with bursitis.  The Veteran's first report of a right shoulder pain was in July 1984 when the Veteran reported that his right shoulder pain started a few years prior following a post-service motor vehicle accident in approximately 1975.  Subsequently, a November 1998 private treatment record noted that the Veteran experienced right shoulder pain following a motor vehicle accident in October 1998.  The Veteran filed his claim for a right shoulder disability in February 2010.  Notably, in April 1973 the Veteran filed his claims for service connection for lumbosacral strain and muscle hernia of the right tibia disabilities.  The Veteran also submitted claims for other disabilities in January 1979 and October 1980, but he did not submit a claim for a right shoulder disability at those times.  In addition, in April 1990, November 1980, December 1982, and December 1989 VA examinations related to other disabilities, the Veteran did not complain of any right shoulder pain.  Here, the Veteran has asserted an onset of right shoulder pain since the 1972 in-service fall, however, his assertion is inconsistent with the evidence, as discussed above.  Hence, in light of these contradictory statements, the Board finds that any assertions as to continuity of right shoulder symptoms since service are outweighed by the probative medical evidence of record.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Board additionally points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's right shoulder disability, diagnosed as bursitis and osteoarthritis, diagnosed so many years after the Veteran's discharge and any incident of service and/or service-connected lumbosacral strain and muscle hernia of the right tibia disabilities.  Significantly, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion relating the Veteran's claimed right shoulder disability with his service-connected lumbosacral strain and muscle hernia of the right tibia disabilities.  

Rather, as noted, in the only opinions to address medical etiology, the June 2010 and August 2015 VA examiners declined to find a nexus between the Veteran's current right shoulder disability and his service and/or his service-connected back and muscle hernia of the right tibia.   Those individuals examined the Veteran and provided opinions explicitly rendering conclusions that weigh against a finding of service connection for the right shoulder disability.  Specifically, both examiners indicated that the Veteran's report that the in-service fall and his service connected lumbosacral strain and muscle hernia of the right tibia disabilities causes him to fall was not supported by the medical evidence.  The June 2010 examiner explained that the Veteran's shoulder disability was caused by the 1998 motor vehicle accident given the Veteran's onset symptoms at that time and that there is no connection between his lumbosacral strain and his right shoulder disability.  The August 2015 VA examiner also opined that the Veteran's right shoulder disability was not caused by his in-service fall, as the Veteran injured his back and knee with no other complaints related to the incident during service and that the Veteran had a single complaint of right scapula pain, unrelated to the in-service fall.  The examiner also noted that the Veteran complained of right shoulder pain after the 1998 motor vehicle accident with a diagnosis of bursitis in 2008, many years after service.  

Regarding service connection on a secondary basis, the August 2015 examiner explained that the size and nature of the Veteran's muscle hernia on the right tibia did not support the Veteran's contentions that it caused him to fall.  The examiner further explained that the Veteran's right shoulder pain occurred in 1998 following the motor vehicle accident, which was many years prior to the alleged 2008 fall that the Veteran alleges also caused his right shoulder disability.  The Board additionally notes that the August 2015 and July 2016 examiners opined that the Veteran's reported symptoms as to his lumbosacral strain and muscle hernia of the right tibia were grossly exaggerated.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions.  Both opinions provided full rationale for the negative opinions, as discussed above, and are supported by full, clearly-stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board accords these opinions full probative weight on the medical nexus question.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed right shoulder disability and  either service and/or service-connected lumbosacral strain and muscle hernia of the right tibia, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the right shoulder disorder at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As,  in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value, the Veteran neither support his claim, nor counter the provide medical nexus opinions of record, on the basis of his own lay assertions. 

For all the foregoing reasons, the Board finds that, the claim for service connection for right shoulder disability, to include as secondary to service-connected disabilities, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased rating claims 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Back

The Veteran's back disability was rated as 20 percent disabling, effective November 22, 1978, and as 40 percent disabling from May 31, 1984.  The Veteran filed a claim for an increased rating in in February 2010.  

Although the 40 percent rating for the Veteran back disability is now assigned under Diagnostic Code 5237 for lumbosacral strain, the General Rating Formula for Diseases and Injuries of the Spine sets forth the criteria for rating spine disabilities on the basis of limitation of motion and other factors.  

Under the formula, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, spine disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 
In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The report of a June 2010 VA examination reflects the Veteran's complaints of constant pain in his low back rated at 8/10.  He described it as sharp and severe pain radiating down both legs.  The examiner indicated the Veteran did not have IVDS or any incapacitating episodes of back pain in the past 12 months that required bedrest prescribed by a physician.  He noted there was improved function and mild to moderate pain relief from therapy and medication.  Flare-up pain was rated at 10/10 occurring four times a day lasting twenty minutes precipitated by sitting too long, walking, and stretching exercises that is alleviated by relaxing in a hot shower.  The Veteran uses a cane to aid with ambulation and a lumbar support brace.  He reported functional limitation of standing 15 minutes and walking 30 minutes.  The Veteran complained of being unsteady and that he had fallen recently due to loss of balance and his left leg giving out on him.

The examiner questioned the Veteran's report of writhing on the floor from pain and how he could get into the shower if he is writhing on the floor from 10/10 pain.  The examiner indicated that the Veteran experienced additional limitation of motion or function, as the Veteran cannot bend forward or stand the pressure in his lower back.  The examiner noted that, during a flare-up or following repetitive use, the Veteran will be additionally limited by pain, but not by weakened movement excess fatigability (endurance) incoordination or functional loss.  Associated symptoms included stiffness, fatigue, spasms, weakness, decreased motion and numbness down both legs to the ankles, but not of paresthesias leg or foot weakness, and there were no bladder complaints, urgency retention, frequency bowel complaints, fecal incontinence, or erectile dysfunction.

Physical examination revealed the spine limbs posture and gait position of the head curvatures of the spine had symmetry in appearance and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence for pain.  Range of motion of forward flexion of the thoracolumbar spine was from  zero to 50 degrees.  Extension wad to  +10 degrees, and Veteran did not reach upright position.  Left lateral flexion and rotation was from zero to 15 degrees and right lateral flexion and rotation was from zero to 15 degrees.  The examiner noted that range of motion was not affected by factors other than spinal injury or disease such as the Veteran's body habitus.

During a flare-up or following repetitive use, the examiner indicated that the Veteran will be additionally limited by pain, but not by weakened movement, excess fatigability (endurance) incoordination, or functional loss.  There was no objective evidence of painful motion spasm weakness or tenderness.  There was postural abnormality as the Veteran remained in a slightly forward flexed position, unable to reach neutral fixed deformity (ankylosis), and abnormality of the musculature of the back.  On neurological testing, the Veteran had strength of 4/5 throughout.  Both tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no atrophy fasciculation or tremor.  Deep tendon reflexes were 1/4 throughout and were bilaterally symmetrical.  Tandem gait was remarkable for unsteadiness. 

Private treatment records from 2010 to 2011 reflect that the Veteran sought treatment for his back disability.  A January 2010 MRI report reflects diagnoses of degenerative disc disease resultant in mild to moderate foraminal encroachment involving right L4 and bilateral L5 foramina.  Forward flexion of the thoracolumbar spine was zero to 70 degrees.

A September 2010 private treatment record notes range of motion of the thoracolumbar spine of h flexion to 20 degrees, extension to was zero degrees, and right and left lateral bend to 20 degrees.  All movements were described as painful.  

March through December 2011 private treatment records note decreased range of motion.  In March 2011, lumbosacral spondylosis was noted and in July 2011, the Veteran had 80 degrees of forward flexion and lateral bend to 20 degrees.  In December 2011, the Veteran exhibited 40 degrees of flexion and 10 degrees of lateral bend.  During this time frame, the Veteran was treated with medication and steroid injections.  

Pursuant to the Board's January 2015 remand, the Veteran underwent an additional VA examination in August 2015.  The Veteran reported his back pain was intermittent and located in the lumbar area, and radiates sometimes to his neck and is continuous in the posteromedial aspect of the right thigh ending in the right foot.  The Veteran indicated that he was prescribed a TENS unit to help alleviate the pain.  He reported flare-ups with sharp aching pain.

Range of motion testing revealed forward flexion of 65 degrees with functional loss due to decreased ability to perform activities requiring bending.  The examiner noted that pain does not result in or cause functional loss.  There was no additional limitation of motion following repetitive use in forward flexion position.  The examiner could not determine whether weakness, fatigability or incoordination significantly limit functional ability with flare-ups or after repetitive use without mere speculation.  There was localized tenderness or pain to palpation in the lumbar paravertebral muscles with guarding and muscle spasms resulting in abnormal gait or abnormal spinal contour.  No incapacitating episodes over twelve months due to IVDS or ankylosis of the thoracolumbar spine were noted.  There were no bowel or bladder problems noted, although mild radiculopathy of the right lower extremity was noted. 

The examiner indicated the Veteran had functional limitations regarding his claimed lower back condition that would prevent heavy, medium or light manual labor, but not sedentary labor.  He appeared to be in pain everywhere he was touched with the slightest pressure and with grimaces making an odd and prolonged sound when inhaling, which the examiner explained, was the opposite of how one responds to pain, which is holding the breath and not inhaling.  He appeared to have a histrionic personality and hyperesthesia and that he had a diagnosis of moderate to severe osteoarthritis at L5/S1.

With regard to whether there had been any change(s) in severity of the disability since February 19, 2009 (one year prior to the February 19, 2010 claim for an increased rating), the examiner indicated that there was a paucity of available records of medical care in 2009.  However, during a back examination performed by a civilian physician in January 2010, the Veteran exhibited 70 degrees of forward flexion of the lumbar spine, but the examiner explained that it was not possible to provide an assessment of the severity for each date.

An October 2015 private treatment record noted diagnoses of spondylosis of lumbar region without myelopathy or radiculopathy. 

The Veteran underwent an additional VA examination in July 2016.  The examination report indicates that the Veteran had abnormal range of motion with forward flexion of zero to 40 degrees and localized tenderness resulting in abnormal gait or abnormal spinal contour without guarding or muscle spasm.  The examiner noted that pain results in or functional loss as there was a reduction of the normal excursion, decreasing efficiency in performance of physical activities requiring full range of motion.  There was no additional limitation of motion following repetitive use.  The examiner could not determine whether weakness, fatigability or incoordination significantly limited functional ability with flare-ups or after repetitive use without mere speculation.  There were no ankylosis of the thoracolumbar spine or IVDS and incapacitating episodes over twelve months noted.  There were no bowel or bladder problems noted.  There was mild radiculopathy of the right lower extremity noted. 

The above evidence reflects that the Veteran's lumbosacral strain with spondylosis has been manifested by back pain, tenderness, weakness, radiating pain to the lower extremities, and painful and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  Here, the competent and probative evidence indicates that there is no evidence of the Veteran's thoracolumbar spine being ankylosed during the claim period.  Although the June 2010 VA examiner noted there was postural abnormality as the Veteran remained in a slightly forward flexed position and unable to reach neutral fixed deformity (ankylosis), the absence of ankylosis was specifically noted during the August 2015 and July 2016 VA examinations.  In addition, the x-ray and MRI reports, as discussed above, noted no ankylosis and the Veteran's extensive private treatment records also did not contain a finding of ankylosis.  Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted at any time during the claim period.

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned .  In this regard, the Board notes that a separate disability rating has been assigned for radiculopathy of the right lower extremity associated with the service-connected back disability, and the Veteran has not appealed the assigned rating.  Moreover, there is no medical evidence indicating that the Veteran experiences any other neurological manifestation of lumbar spine disability.

The Board further finds that the Formula for Rating IVDS likewise provides no basis for assignment of any higher rating.  Here, the June 2010, August 2015, and July 2016 VA examiners indicated the Veteran did not have IVDS or any incapacitating episodes.  As such, a higher rating under the Formula for Rating IVDS is not warranted.

B.  Muscle hernia of the right tibia

The Veteran's muscle hernia of the right tibia disability is rated as 10 percent disabling, effective November 22, 1978.  The Veteran filed a claim for an increased rating in February 2010.  

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5326, the maximum rating allowed for an extensive muscle hernia without other injury to the muscle. 38 C.F.R. § 4.73, Diagnostic Code 5326.  Because the Veteran is in receipt of the maximum rating under Diagnostic Code 5326, the Board will also consider other potentially-applicable Diagnostic Codes.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

In this case, the affected muscle, the anterior tibial muscle, is part of Group XII and is rated under Diagnostic Code (DC) 5312.  Under this diagnostic code, a slight disability is rated as noncompensable, a moderate disability is rated 10 percent, a moderately severe disability is rated 20 percent, and a severe disability is rated 30 percent.  38 C.F.R. § 4.73, DC 5312.

Muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56  (d).
A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound. There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 

If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The cardinal signs or symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A January 1972 STR reflects that the Veteran had fallen down the stairs from a tower and injured his knee and back.  There was a bruise noted on the right tibia.  His assessment was lumbosacral strain.

The Veteran was seen again for continued back pain a day later.  X-rays of the
lumbosacral spine were negative.  He was referred to orthopedics.

A February 1972 STR from the emergency room stated the Veteran continued to complain of mid to low back pain and his profile was revised.

An April 1972 STR indicated that the Veteran had acute low back pain (exacerbation) secondary to an old strain and a muscle hernia, right tibia, small.  A narrative summary of the same date read that the Veteran fell off a guard tower approximately three months prior to admission injuring his back and right leg.  He received conservative therapy but his condition had become chronic and continued to bother him.  He was admitted to the hospital for bedrest and other conservative
therapy.  He responded to the treatment and began doing well. 

The Veteran was examined in June 1972 for chronic low back pain with no specific diagnosis and a 4 cm (illegible) on the surface of the tibia.  He was referred to orthopedics and prescribed Darvon.

A July 1972 STR notes the Veteran had a back and leg injury and was hospitalized for two to three weeks.  He had no signs except for leg injury.  There was a hernia of the right lower leg.  The impression was chronic low back strain, mild, and a muscle hernia, small, of the right leg.

An October 1972 separation examination notes normal lower extremities and musculoskeletal system.  In the report of medical history, the Veteran denied having leg cramps, arthritis, bone, joint, or other deformity, swollen or painful joints, or trick or locked knee.
 
The Veteran underwent a VA examination in June 2010.  The Veteran reported that he injured his right tibia when he fell while on active duty because the ground was frozen and icy.  He denied any fracture to the right tibia.  The Veteran reported constant pain in the right calf that is moderate in severity and that his leg throbs while walking.  

The examiner noted that, because the condition is constant,  it is difficult for the Veteran to function to perform normal activities of daily living independently.  There was no missile injury and the muscle involved Group XII, anterior muscles of the leg which dorsiflex the foot and extend the toes tibialis anterior.  There were no associated injuries to the bony structures, nerves, or vascular structures of the right leg.  There was no lack of ability to move the joints through any portion of their range of motion.  The examiner indicated that the Veteran's condition interfered with his ability to perform his daily activities as he was unable to maintain adequate strength and endurance to perform normal activities of daily living independently.  There was no tumor of the muscles.

Physical examination revealed no evidence of any disabling residual or current muscle herniation.  An X-ray revealed no osseous abnormality.  The examiner diagnosed status post-remote herniation of the right tibia, healed without residuals.  

An April 2012 private medical letter indicates that the Veteran was initially evaluated in September 2010 and at that time he had clearly provided history that he had been experiencing back symptoms ever since falling off a guard tower while in the Army in 1973. 

Pursuant to the Board's remand, the Veteran underwent an additional VA examination in August 2015.  The examiner noted a diagnosis of herniation of tibialis anterior, with the diagnosis date of April 1972.  The August 2015 VA examiner noted a small herniation measuring 2.3 x 2.4 cm of the right anterior tibialis, resulting in a lowered threshold of fatigue.  The August 2015 VA examiner indicated that the Veteran's claimed right lower leg condition appeared to prevent standing, walking, and lifting, but not sitting, based on the Veteran's report.  The examiner further indicated that his symptoms were grossly exaggerated and histrionic.

The August 2015 VA examiner concluded the Veteran's condition was highly exaggerated with complaints of instability of the right lower extremity requiring him to use a knee brace.  The examiner explained that anatomically, the small hernia would not affect the stability of the lower leg or knee.  He demonstrated a strong psychogenic overlay.  The Veteran appeared to be in pain everywhere he was touched with the slightest pressure and with grimaces making an odd and prolonged sound when inhaling, which the examiner explained, is the opposite of how one responds to pain, which is holding the breath and not inhaling.  He appeared to have a histrionic personality and hyperesthesia.  

The Veteran underwent an additional VA examination in July 2016.  He then reported that his right leg was weak and had caused him to fall at times.  He described having aching pain in the right leg, stiffness if inactive, and instability.  He stated that if he sits for a while the leg becomes numb and he has no stamina.  He also stated his balance is also off and he has fallen at times.  The Veteran reported that he retired from the VA in the 1980s.   

Physical examination revealed a small hernia of right anterior tibialis muscle 2.3 x 2.5 cm that was tender to light palpation.  There was small impairment of muscle tonus and lowered threshold of fatigue noted.  The examiner concluded examination of the right lower extremity was consistent with a grossly exaggerated demeanor of the Veteran.  There was no muscle atrophy.  The examiner opined that the Veteran has some functional limitations regarding his right lower extremity that would allow sedentary labor.

Considering the above-cited evidence in light of the applicable rating criteria and principles, the Board finds that the Veteran's symptoms of herniation of the tibia are consistent with no more than a moderate muscle injury and do not warrant a rating higher than the current 10 percent.  The Veteran's symptoms include pain, stiffness, fatigue, and decreased muscle strength.  The Veteran also reported instability  during the August 2015 VA examination.  The Veteran described his right calf pain as moderate in pain.  The June 2010 examination revealed no evidence of any disabling residual or muscle herniation at that time.  An X-ray revealed no osseous abnormality and there was no lack of ability to move the joints through any portion of their range of motion.  The August 2015 and July 2016 examiner opined that the Veteran's symptoms appeared to be grossly exaggerated in light of the nature of the small hernia that is palpable, but not grossly visible.  With regard to his report of instability due to the hernia, the August 2015 VA examiner explained that anatomically, the small hernia would not affect the stability of the lower leg or knee and that he demonstrated a strong psychogenic overlay.  The examiner further explained the Veteran appeared to be in pain everywhere he was touched with the slightest pressure and with grimaces making an odd and prolonged sound when inhaling, which is the opposite of how one responds to pain, which involves holding the breath and not inhaling.  He appeared to have a histrionic personality and hyperesthesia.  The August 2015 examiner provided a detailed rationale in concluding that the Veteran's reported symptom of instability associated with the service connected herniation of the tibia muscle, as well as the reported severity of symptoms, was inconsistent with the medical evidence and the nature of the Veteran's disability.  

A higher rating is available under DC 5312 for injuries to Muscle Group XII that are at least moderately severe.  See id.  The Bord notes, however, that the Veteran's in-service muscle injury was not a through and through or deep penetrating wound as required for a more than slight muscle injury.  See 38 C.F.R. § 4.56.  Similarly, there were no scars or loss of deep fascia, muscle substance, or normal firm resistance of muscles.  Thus, the Veteran's symptoms are no more than moderate and, therefore, do not warrant a rating higher than the current 10 percent rating.  38 C.F.R. § 4.7.

C.  Both Disabilities

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, as explained in detail below, the Board finds that at no pertinent point has the Veteran's service-connected lumbosacral strain and muscle hernia of the right tibia, when considered singly or combined, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) .

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

Here, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right tibia muscle hernia and lumbosacral strain disabilities.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, as noted in the introduction, the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice, 22 Vet. App. 447.  Here, however, there is no evidence or argument that the Veteran's lumbosacral strain and muscle hernia of the right tibia-either individually or in concert-actually or effectively render(s) him unemployable.  Rather, as noted in the introduction, the Veteran claims all service connected disabilities, to include a disability not currently on appeal before the Board, renders him unemployable, and as noted, this claim is currently being developed by the AOJ.  As the matter of the Veteran's entitlement to a TDIU due solely to one or both of the disabilities under consideration has not been raised,  the Board need not address any such matter in conjunction with any higher rating claim(s) under consideration. 

For all the foregoing reasons, the Board finds that the record presents no basis for staged rating of the Veteran's lumbosacral strain or muscle hernia of the right tibia, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right shoulder disorder, to include as secondary to service-connected disabilities is denied.

An increased disability rating greater than 40 percent for lumbosacral strain is denied.

An increased disability rating greater than 10 percent for muscle hernia of the right tibia is denied. 




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


